Citation Nr: 0011675	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
compression of the spine.  

REMAND

Having reviewed the record, the Board has determined that 
this claim must be returned to the RO in order to ensure 
compliance with due process considerations.  

The appellant was afforded a hearing before the undersigned 
in January 2000, at which time he was informed of the type of 
evidence needed to well ground his service connection claim 
and it was agreed that his file would be left open for a 
period of 60 days in order to allow him to submit any 
additional evidence.  Additional pertinent evidence, 
including a medical opinion, was received at the RO in 
February 2000, or after the issuance of the most recent 
Supplemental Statement of the Case in May 1998 and prior to 
transfer of the veteran's records to the Board in April 2000.  

It does not appear that this evidence has been considered by 
the RO in the first instance in conjunction with the 
veteran's claim.  Furthermore, there is no indication that 
consideration of this evidence by the agency of original 
jurisdiction in the first instance has been waived.  See 38 
C.F.R. § 20.1304(c) (1999)

According to 38 C.F.R. § 19.31 (1999), a Supplemental 
Statement of the Case will be furnished to the appellant when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case.  In addition, 38 C.F.R. § 19.37 (1999) provides that 
relevant and non-duplicative evidence received by the agency 
of original jurisdiction prior to transfer of records to the 
Board after an appeal has been initiated will be referred to 
the for review and disposition, and if any prior Supplemental 
Statements of the Case were prepared before the receipt of 
the additional evidence, a Supplemental Statement of the Case 
will be provided to the appellant and his representative.  In 
light thereof, the instant claim must be returned to the RO 
so that the veteran and his representative may be furnished 
with a Supplemental Statement of the Case which discusses the 
additional evidence submitted in February 2000.  See also 
38 C.F.R. § 20.1304 (1999).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran and 
his representative with a Supplemental 
Statement of the Case which discusses all 
of the evidence which is now of record, 
to include the evidence submitted to the 
RO in February 2000.  

2.  The appellant is reminded that he has 
a duty to submit evidence of a well-
grounded claim for service connection for 
a back condition.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




